Citation Nr: 0429657	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  98-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disability with ankle pain.  


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith

INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which determined that new and material 
evidence was submitted to reopen a claim of entitlement to 
service connection for a right foot disorder.  

In September 2004, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In July 1984, the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right foot disorder.  
The veteran was notified of his procedural appellate rights 
by an August 1984 letter; however, he did not appeal the 
decision.  

2.  Evidence submitted since the July 1984 RO decision does 
not bear directly and substantially upon the specific matter 
under consideration, is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a right foot disorder with ankle 
pain has not been received.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA:  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Here, the RO, in a January 2002 letter, did provide the 
veteran with VCAA notice subsequent to the 1997 decision from 
which this appeal arose.  Subsequent to the January 2002 
letter, the veteran was provided an additional VCAA notice 
letter in August 2003.  These letters specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The RO initially denied the claim on appeal in 
1997, prior to the enactment of the VCAA.  The veteran was 
not provided VCAA notice until January 2002.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  After receipt of the 
content-complying letter in January 2002, his claim was 
readjudicated based upon all the evidence of record in April 
2002.  There is no indication that the disposition of his 
claim would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error. 

New and Material

The RO initially denied service connection for a right foot 
and right ankle condition in September 1975 and the veteran 
did not file a notice of disagreement.  At that time, review 
of the service medical records showed that the veteran had a 
history of fracture of the right leg 3 years prior to entry 
into service and that he experienced pain in the right ankle 
on prolonged foot activity since that time.  During his third 
week of basic training, he started having difficulty with 
marching.  Examination revealed limitation of motion of the 
right subtalar joint with peroneal spasm and a limp.  X-ray 
of the right leg revealed a malunion of the tibia and fibula 
with some shortening.  X-ray of the feet showed narrowing of 
the talo-navicular joint with degenerative changes.  The 
final diagnosis was degenerative arthritis of the right foot 
with notion in the subtalar joint.  In a Line of Duty 
determination, the military determined that this problem 
preexisted service, did not occur in the line of duty, and 
was not aggravated by service.  A Medical Board found the 
veteran unfit for induction and he was discharged.  At the 
time of the 1975 decision, the RO also considered an August 
1975 private medical record reflecting treatment on December 
3, 1974, and December 6, 1974, for right foot complaints and 
flat foot.  

In July 1984 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
At that time, the RO considered a private physician's 
treatment record showing that the veteran's history included 
treatment for a fracture of the tibia in 1964.  This document 
reflects treatment for the right foot and ankle from November 
1976 through December 1983.  Arthritis of the right foot and 
ankle and gout of the right ankle and foot were the 
diagnoses.  In an August 1984 letter, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  He did not appeal this decision.  Thus, this 
decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2004).

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In June 1997, the veteran attempted to reopen his claim for 
service connection for a right foot and ankle disability.  
The matter under consideration in this case is whether a 
right foot and ankle disorder was incurred, or aggravated 
during the veteran's active military service.  In order for 
the claim to be reopened, evidence must be presented, or 
secured, since the 1984 determination which is relevant to, 
and probative of, the matter under consideration.  

The evidence associated with the claims file subsequent to 
the RO's July 1984 decision includes statements and testimony 
by the veteran, duplicates of records previously considered, 
and additional postservice private treatment records dated in 
August 1988.  

The 1988 treatment records essentially show continued 
treatment for right foot and ankle problems.  These records 
show that the veteran's right ankle was swollen and painful 
on August 22, 1988.  The examiner's impression was recurrent 
gouty arthritis.  Medication was resumed and improvement was 
noted upon follow-up visit approximately one week later.  

At the hearing, the veteran testified in support of his 
claim.  He said that while he had a preexisting right foot 
and ankle disorder when he entered service, he had not had 
any trouble with the foot or ankle prior to service 
exacerbation through running and marching.  After he was 
discharged from service due to his condition, private 
physicians treated him but that those records were 
unavailable.  He recalled, however, that one physician said 
that he had gout.  He felt that his condition worsened during 
service, and he argued that nothing was done to help his 
disability during service.  

While the veteran's statements are presumed to be true, see 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), his 
statements in this case are repetitive of previous statements 
made which were previously considered by the RO in 1984, and 
are therefore not new.  Essentially, it is claimed that he 
had a preexisting right foot and ankle condition that was 
exacerbated during service by the activities required 
therein.  This was the veteran's contention at the time the 
RO previously denied the claim.  Moreover, the veteran, as a 
layperson without medical training or expertise, is not 
qualified to offer opinions regarding diagnosis or etiology 
of medical conditions; as such, his or her opinions cannot 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  Accordingly, in addition to not being 
new, the veteran's statements and annotations are not 
material to the issue.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997).

Postservice records added to the claims file subsequent to 
the most recent denial in 1984 include private treatment 
records dated in 1988.  However, the treatment records do not 
represent competent evidence that the veteran's preexisting 
right foot and ankle condition were aggravated beyond natural 
progression during service.  They simply show continued 
treatment in 1988 for right foot and ankle complaints, 
diagnosed as recurrent gout arthritis.  Moreover, copies of 
treatment records which were submitted subsequent to the 1984 
determination do not represent new and material evidence as 
they were already considered in the previous denial.  This 
evidence is not new and material.  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for a right foot 
and ankle disorder since the 1984 RO decision is cumulative 
of evidence previously considered or does not bear directly 
and substantially upon the issue at hand, and in connection 
with the evidence previously of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board concludes that the evidence 
received since the July 1984 denial of service connection for 
a low back disorder is not new and material, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a right foot or ankle 
disorder.  The appeal is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



